390 N.W.2d 281 (1986)
In the Matter of the Application for the DISCIPLINE OF James H. RUED, an Attorney at Law of the State of Minnesota.
No. C2-86-76.
Supreme Court of Minnesota.
August 1, 1986.
WAHL, J., took no part in the consideration or decision of this order.

ORDER
On December 11, 1985, the Director of Minnesota Lawyers Professional Responsibility *282 filed with this court a petition containing two counts, and subsequently the respondent, acting pro se, filed an answer to the petition in the nature of a general denial. By stipulation dated July 14, 1986, respondent has acknowledged his rights under Rules 14 and 15, withdraws his February 5, 1986, answer to the Director's petition, and admits generally the allegations contained in Counts I and II of the Director's petition. In Count I the petition alleged that during the early fall of 1984, respondent while employed by a law firm had received checks or cash payments from clients for legal fees or costs, but neglected and failed to report the receipt of those funds to his employer, to credit the client with having paid the amount, or to account to the employing law firm for the money. Rather the respondent converted those funds to his own use in the approximate amount of $1,247. Count II of the Director's petition alleges facts indicating that the respondent failed to promptly and fully cooperate with the investigation and failed to appear at scheduled meetings with the Director's office. As part of the stipulation, respondent acknowledged that the Director had made no representations as to any discipline this court might impose. However, the Director and the respondents did recommend jointly to the court certain discipline. The court having examined the files and records herein including the petition, the answer, and the stipulation concludes that the recommended discipline should be imposed and, therefore,
IT IS ORDERED:
1. Respondent is hereby suspended from the practice of law in the State of Minnesota for a minimum of six months from the date of this court's order, but in no event shall respondent be reinstated as an attorney to the practice of law until he has filed proof with this court and the Director of the following:
a. Either that he has made full restitution to Twin City Attorneys, P.A. or that he has entered into a repayment schedule agreeable to Twin City Attorneys, P.A., and
b. Respondent shall have successfully completed such written examination as may be required for the admission for the practice of law in the State of Minnesota by the State Board of Law Examiners on the subject of professional responsibility.
c. Respondent shall keep current in CLE requirements during his suspension and, if he fails to apply for reinstatement within one year, he shall also comply with such additional CLE requirements as the CLE Board may impose.
d. Respondent shall within 60 days of the date of this order pay $500 in costs to the Director pursuant to Rule 24(a), Minn.R.Law.Prof.Resp.
2. After reinstatement to the practice of law, respondent shall be on a two-year period of supervised probation to a lawyer admitted to the practice of law in this state who has been approved by the Director to serve during that probationary period.